 I.C.E. ELECTRIC, INC. 247                                                           I.C.E. Electric, Inc., Early Warning Security, Inc. and International Brotherhood of Electrical Work-ers, Local Union 317, AFLŒCIO.  Case 9ŒCAŒ38707 June 11, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the consolidated complaint and compliance specification.  Upon a charge filed by the Union on Au-gust 21, 2001, the General Counsel issued the complaint and compliance specification on October 25, 2001, against alleged single employer I.C.E. Electric, Inc. and Early Warning Security, Inc. (the Respondent), alleging that the Respondent has violated Section 8(a)(1) and (3) of the Act and setting forth the amount of backpay due.  The Respondent failed to file an answer. On January 28, 2002, the General Counsel filed a Mo-tion for Summary Judgment and memorandum in support with the Board.  On February 1, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allega-tions in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  Similarly, Section 102.56 of the Board™s Rules and Regulations provides that the allegations in a com-pliance specification shall be deemed admitted if an an-swer is not filed within 21 days from service of a com-pliance specification.  In addition, the consolidated com-plaint and compliance specification affirmatively noted that unless an answer to the complaint was filed within 14 days of service, and an answer to the compliance specification was filed within 21 days of service, all the allegations in the complaint and compliance specification would be considered admitted.  Further, the undisputed allegations in the General Counsel™s motion disclose that the Region, by letter dated November 30, 2001, notified                                                            1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer.  Accordingly, we construe the General Counsel™s motion as a Motion for Default Judgment. the Respondent that unless an answer was received by December 11, 2001, A Motion for Default Judgment would be filed.2  Nevertheless, the Respondent did not file an answer. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, I.C.E., located at 3901 Brown Street, Ashland, Kentucky, has been an electrical con-tractor engaged in construction work.  At all material times, Early Warning, also located at 3901 Brown Street, Ashland, Kentucky, has been engaged in the business of residential/commercial alarm monitoring. At all material times, I.C.E. and Early Warning have been affiliated business enterprises with common offi-cers, ownership, directors, management, and supervision; have formulated and administered a common labor pol-icy; have shared common premises and facilities; have provided services for and made sales to each other; have interchanged personnel with each other and have held themselves out to the public as single-integrated business enterprises.  Based on the foregoing, I.C.E. and Early Warning constitute a single integrated business enterprise and a single employer within the meaning of the Act. Based on a projection of its operations since about February 13, 2001, when it commenced the business op-eration described above, the Respondent would annually provide services valued in excess of $50,000 to Patton Construction, Inc., an enterprise located within the Commonwealth of Kentucky.  Patton Construction, Inc. is a general contractor engaged in the construction busi-ness and annually performs services valued in excess of $50,000 in states other than the Commonwealth of Ken-tucky. We find that, at all material times, the Respondent has been an employer engaged in commerce within the  2 Copies of the consolidated complaint and compliance specification and the November 30, 2001 letter were sent to the Respondent by certi-fied and regular mail.  The copies sent by certified mail were returned to the Regional Office marked ﬁrefusedﬂ and/or ﬁunclaimed.ﬂ  The consolidated complaint and compliance specification sent by regular mail was not returned, and the letter sent by regular mail was returned marked ﬁreturn to sender,ﬂ with the Respondent™s address crossed out.  It is well settled that a respondent™s failure or refusal to accept certified mail cannot serve to defeat the purposes of the Act.  See, e.g., Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986).  Further, the failure of the Postal Service to return the copy of the consolidated complaint and compliance specification that was served by regular mail indicates actual receipt of that document.  See Lite Flight, Inc., 285 NLRB 649, 650 (1987).  Accord: Express Gourmet, 338 NLRB No. 114 (2003). 339 NLRB No. 36  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248meaning of Section 2(2), (6), and (7) of the Act and that 
International Brotherhood of Electrical Workers, Local 
Union 317, AFLŒCIO is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Christopher Hutchinson, presi-
dent/CEO, and Bob Hunt, director of operations, have 

been supervisors of Respondent within the meaning of 
Section 2(11) of the Act and agents of Respondent within 
the meaning of Section 2(13) of the Act. 
Since about March 21, 2001, the Respondent has failed 
and refused to hire or consider for employment the fol-

lowing applicants for employment: 
 Ronald D. Cole 
Warren G. Spry 
Charles N. Taylor 
 Since about March 22, 2001, the Respondent has also 
failed and refused to hire or consider for employment the 

following applicants for employment: 
 Scott E. Burnett 
Kevin W. Mullins 
 The Respondent engaged in
 the conduct described 
above because the named a
pplicants for employment 
formed, joined, or assisted the Union and engaged in 
concerted activities, and to discourage employees from 
engaging in these activities. 
CONCLUSION OF LAW By the acts and conduct described above, the Respon-
dent has discriminated in regard to hire or tenure or terms 
or conditions of employment of employees or applicants 
for employment, thereby discouraging membership in a 
labor organization in violation of Section 8(a)(3) and (1) 
of the Act.  See Just Electric, Inc., 338 NLRB No. 96 
(2003) (not reported in Board volumes) (citing 
FES, 331 NLRB 9 (2000), supplemental decision 333 NLRB 66 

(2001), enfd. 301 F.3d 83 (3d Cir. 2002)).  The Respon-
dent™s unfair labor practices 
affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of th
e Act.  The compliance speci-
fication, which is consolidated with the complaint, states 
that the General Counsel knows of only three employees 
who have been hired by the Respondent since March 21, 

2001.  It further alleges that the first three applicant-
discriminatees who applied for employment on March 
21, 2001 (Cole, Spry, and Tayl
or) are entitled to instate-ment to those positions.
3  Accordingly, as these allega-
tions are uncontroverted, we shall order the Respondent, 
in the event it resumes the same or similar business op-
erations,4 to offer them instatement to jobs for which 
they applied, or if those jobs no longer exist, to substan-
tially equivalent jobs, without prejudice to their seniority 
or any other rights or privileges they would have enjoyed 
absent the discrimination against them.  We shall further 
order the Respondent to make Cole, Spry, and Taylor 
whole for any loss of earnings and other benefits suffered 

as a result of the discrimination against them, as set forth 
in the compliance specification, with interest as pre-
scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987), minus any tax withholdings required by 

Federal and State laws.
5In addition, with respect to the other two discrimina-
tees (Burnett and Mullins), we find that a refusal-to-
consider remedy is appropriate.  See 
FES, supra, 331 NLRB at 14Œ15.  Therefore, we shall order the Respon-
dent, in the event it resumes the same or similar business 
operations, to place Burnett and Mullins in the position 
they would have been, absent discrimination, for consid-
eration for future openings, consider them for the open-
ings in accord with nondiscrimi
natory criteria, and notify                                                           
 3 In 
FES, supra, the Board held that ﬁproof of the availability of 
openings cannot be deferred to the 
compliance stage of the proceed-
ing.ﬂ 331 NLRB at 14.  Here, the allegations that there were three open-
ings are contained in the complian
ce specification rather than the com-
plaint.  However, the compliance speci
fication is consolidated with the 
complaint, and has been presented to
 the Board simultaneously with the 
complaint on the General Counsel™s Motion for Default Judgment.  In 

these circumstances, we find that the 
FES requirement has effectively 
been satisfied, and that it would serve no purpose to require the General 

Counsel to issue an amended complain
t alleging the same facts that are 
currently alleged in the consolidated compliance specification. Cf. 
Jet Electric Co., 334 NLRB 1059 (2001) (holding in abeyance final deter-
mination of appropriate remedy for refu
sal to consider for hire or hire 
violations pending a remand for a hearing before an administrative law 
judge, or, alternatively, issuance of 
an amended complaint and filing of 
new motion for summary judgment, 
addressing the number of openings 
that were available to the eight applicant-discriminatees), supplemental 

decision 338 NLRB 1148 (2002). 
4 The compliance specification states that the Respondent laid off all 
employees and curtailed all of its 
business operations as an electrical contractor engaged in 
construction work on May 4, 2001, and the speci-
fication therefore terminates the backpay period on that date.     
5 The consolidated complaint a
nd compliance specification requests 
an order requiring Respondent to ﬁr
eimburse any discriminatee entitled 
to a monetary award for any extra Federal and/or state income taxes 
that may result from a lump sum pa
yment of such award.ﬂ  Such a 
remedy would involve a change in Board law.  See, e.g., 
Hendrickson Bros
., 272 NLRB 438, 440 (1985), enfd. 762 F.2d 990 (2d Cir. 1985).  
In light of this, we believe that 
the appropriateness of this proposed 
remedy should be resolved after a full briefing by affected parties.  See 
Kloepfers Floor Covering, Inc.
, 330 NLRB 811 fn. 1 (2000). Because 
there has been no such briefing in th
is no-answer case, we decline to include this additional relief in the order here.  See 
Tres Estrellas De Oro, 338 NLRB 503 (2002).  
 I.C.E. ELECTRIC, INC. 249them, the Union, and the Regional Director in writing of 
future openings in positions for which Burnett and Mul-
lins applied or substantially equivalent positions, until 
such time as the Regional Director determines the case 
should be closed. 
Further, we shall require the Respondent to remove 
from its files any and all references to the unlawful fail-

ure and refusal to hire or consider for hire the five dis-
criminatees, and to notify them in writing that this has 
been done.   Finally, as the Respondent has ceased operations, we shall order it to mail a copy of the attached notice to the 

Union and to the last known addresses of its employees 
in order to notify them of th
e outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent single employer, I.C.E. Electric, Inc. and 
Early Warning Security, Inc., Ashland, Kentucky, its 
officers, agents, successors, and assigns, shall 1. Cease and desist from 
(a) Failing and refusing to hire or to consider for hire 
employees because they formed
, joined, or assisted the International Brotherhood of Electrical Workers, Local 

Union 317, AFLŒCIO and engaged in concerted activi-
ties, or to discourage employees from engaging in these 
activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) In the event the Respondent resumes the same or 
similar business operations, within 14 days thereafter, 
offer Ronald D. Cole, Warren G. Spry, and Charles N. 
Taylor instatement to the positions to which they applied 
or, if those positions no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or other rights or privileges they would have enjoyed 

absent the discrimination against them. 
(b) Make Ronald D. Cole, Warren G. Spry, and 
Charles N. Taylor whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
against them by paying them the amounts set forth be-
low, plus interest and minus tax withholdings required by 

Federal and State laws, as set forth in the remedy section 
of this decision.  
 Backpay Benefit Contribution
 TOTAL Ronald D. Cole   $  689.92  $ 126.20 $   816.12 
Warren G. Spry    2,439.30     126.20   2,565.50 
Charles N. Taylor      0             0 
        0
$ 3,381.62  (c) In the event the Respondent resumes the same or 
similar business operations, within 14 days thereafter, 

place Scott E. Burnett and Kevin W. Mullins in the posi-
tion they would have been, absent discrimination, for 
consideration for future openings, consider them for the 
openings in accord with nondiscriminatory criteria, and 
notify them, International Brotherhood of Electrical 
Workers, Local Union 317, AFLŒCIO, and the Regional 
Director for Region 9, in writing, of future openings in 
positions for which Burnett and Mullins applied or sub-
stantially equivalent positions. 
(d) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful fail-
ure and refusal to hire or to consider for hire Ronald C. 
Cole, Warren G. Spry, Charles N. Taylor, Scott E. Bur-
nett, and Kevin W. Mullins, and within 3 days thereafter, 
notify them in writing that this has been done, and that 
the unlawful conduct will not be used against them in 
any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-

cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(f) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by the Respondent™s authorized representative, a copy of 
the attached notice marked ﬁAppendixﬂ
6 to the Union 
and all employees who have been employed by the Re-

spondent at any time since March 21, 2001. 
(g) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX NOTICE TO EMPLOYEES MAILED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has 
ordered us to mail and obey 
this notice. 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to hire or to consider for 
hire employees because they fo
rm, join or assist the In-
ternational Brotherhood of Electrical Workers, Local 
Union 317, AFLŒCIO and engage in concerted activities, 
or to discourage employees from engaging in these ac-
tivities.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, in the event we resume the same or similar 
business operations, within 14 days thereafter, offer 

Ronald D. Cole, Warren G. Spry, and Charles N. Taylor 
instatement to the positions to which they applied or, if 
those positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or 
other rights or privileges they would have enjoyed absent 

the discrimination against them.  
WE WILL make Ronald D. Cole, Warren G. Spry, and 
Charles N. Taylor whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 

against them by paying them the amounts set forth in the 
Board™s Order, plus interest and minus tax withholdings 
required by Federal and State laws. 
WE WILL, in the event we resume the same or similar 
business operations, within 14 days thereafter, place 

Scott E. Burnett and Kevin W. Mullins in the position 
they would have been, absent discrimination, for consid-
eration for future openings, consider them for the open-
ings in accord with nondiscrimi
natory criteria, and notify them, International Brotherhood of Electrical Workers, 
Local Union 317, AFLŒCIO, and the Regional Director 
for Region 9, in writing, of future openings in positions 
for which Burnett and Mullins applied or substantially 
equivalent positions. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful failure and refusal to hire or to consider for hire Ronald C. Cole, Warren G. Spry, Charles N. Taylor, 
Scott E. Burnett, and Kevin W. Mullins, and 
WE WILL, within 3 days thereafter, notif
y them in writing that this 
has been done, and that the unlawful conduct will not be 
used against them in any way. 
I.C.E. ELECTRIC, INC., AND EARLY WARNING SECURITY, INC.   